Citation Nr: 1045277	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder, to 
include panic attacks.

2.  Entitlement to a disability rating in excess of 10 percent 
for a chronic right cervicothoracic paraspinal muscle strain, 
status-post upper back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996, 
and from January 1997 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted the Veteran's June 2003 claim 
for service connection for a chronic right cervicothoracic 
paraspinal muscle strain, status-post upper back strain, and 
assigned a noncompensable rating.  In that rating decision, the 
RO also deferred a decision on the Veteran's June 2003 claims for 
service connection for an anxiety disorder, to include panic 
attacks.  Following that rating decision, the Veteran's claim was 
transferred to the VA RO in Montgomery, Alabama, which, in a 
January 2004 rating decision, denied the deferred claim.  In 
March 2006, the VA RO in Montgomery, Alabama, assigned a rating 
of 10 percent disabling for the Veteran's chronic right 
cervicothoracic paraspinal muscle strain, status-post upper back 
strain.  As this rating does not represent the highest possible 
benefit, this issue has remained in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Board remanded this case to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.

The Board considers the Veteran's claim for service connection 
for an anxiety disorder, to include panic attacks, as 
encompassing all psychiatric disorders with which the Veteran has 
been diagnosed, pursuant to the decision of the Court in Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of 
a mental health disability claim includes any mental health 
disability that could reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for entitlement to service connection for 
an anxiety disorder, to include panic attacks, and for a rating 
in excess of 10 percent for a chronic right cervicothoracic 
paraspinal muscle strain, status-post upper back strain.  VA's 
duty to assist includes a duty to provide a medical examination 
or obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Agency of Original Jurisdiction (AOJ) completed all of the 
instructions provided in the Board's July 2009 remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Specifically, it provided 
the required notice to the Veteran, and scheduled him for 
compensation and pension (C&P) examinations for his spine and 
mental status.  The claims file reflects that the correspondence 
which the AOJ sent to the Veteran was returned by the Postal 
Service as undeliverable, and no forwarding address was on file.  
The Board notes that the AOJ also attempted to contact the 
Veteran via telephone in April 2010, to no avail.  As a result of 
not receiving his mail, the Veteran missed his scheduled C&P 
examinations.  The AOJ then adjudicated the claims in a July 2010 
supplemental statement of the case (SSOC).  38 C.F.R. § 3.655(b).

Following the issuance of the July 2010 SSOC, the Veteran's 
representative informed VA of the Veteran's updated mailing 
address, and asked that the Board remand the claims back to the 
RO for resending of notice letters and rescheduling of 
examinations.  It is the policy of VA to extend fairness and 
courtesy to all applicants.  38 C.F.R. § 4.23 (2010).  To that 
end, and because the Veteran's representative has made VA aware 
of his current mailing address, the Board remands the claims for 
further development.

On remand, the Veteran should be provided with a new VA 
examination regarding his claimed anxiety disorder, and the 
examiner should review the claims file and include an etiological 
opinion.  As previously pointed out, the Veteran noted in his 
September 1996 enlistment examination, for his second period of 
active service, that he had been treated for a mental condition; 
he specified that he had been treated by a marriage counselor.  
The Board notes that the Veteran has multiple diagnoses of an 
anxiety disorder from VA clinicians, including in September 2003, 
October 2003, November 2003, December 2003, February 2004, March 
2004, May 2004, and June 2004.  Moreover, although the Veteran 
was provided with a VA examination in September 2003, and the 
examiner diagnosed the Veteran with anxiety disorder with panic 
attacks, the examiner did not provide an etiological opinion.  On 
remand, the Veteran should be provided with a new VA examination, 
and the examiner should review the claims file and include an 
etiological opinion.

Regarding his service-connected chronic right cervicothoracic 
paraspinal muscle strain, status-post upper back strain, the 
Board notes that the Veteran's most recent VA examination was 
provided in November 2005.  In light of the five years since the 
Veteran's last VA examination, he should be scheduled for a new 
VA examination to ascertain the degree of disability currently 
associated with his service-connected disability.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board 
should have ordered a contemporaneous examination of the Veteran 
because a 23-month-old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of claimant's 
disability, fulfillment of the statutory duty to assist requires 
a contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination).

On remand, the AOJ is asked to obtain all of the medical records 
showing treatment for the Veteran's service-connected chronic 
right cervicothoracic paraspinal muscle strain, status-post upper 
back strain, since December 2005, which are not already of 
record.

Additionally, the AOJ should send a copy of the notice that it 
sent in compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), to the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran's current address, 
4210 Butler Tanner Road, Dora, Alabama, 
35062, a corrective notice that explains the 
information and evidence not of record needed 
to establish an initial disability rating and 
an effective date, if service connection for 
an anxiety disorder is granted on appeal, as 
outlined by the Court in Dingess, supra.  

2.  After completion of the above, schedule 
the Veteran for a psychiatric examination, by 
a psychiatrist, to determine the nature, 
extent, and etiology of his claimed anxiety 
disorder.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the examination, 
and the report should so indicate.  All 
indicated tests and studies should be 
undertaken.  The examiner should express 
opinions as to whether the Veteran had an 
anxiety or other psychiatric disorder in 
service, and, whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the Veteran's anxiety or other 
psychiatric disorder(s) were caused or 
aggravated by his time in service.  Rationale 
for opinions expressed should be given in 
detail.  If it is not possible to provide an 
opinion, the examiner should state the 
reasons why.

3.  Ask the Veteran to identify all health 
care providers that have treated or evaluated 
him for his service-connected chronic right 
cervicothoracic paraspinal muscle strain, 
status-post upper back strain, since December 
2005, and attempt to obtain records from each 
health care provider that he identifies who 
might have available records, if not already 
in the claims file.  If records are 
unavailable and future attempts to retrieve 
the records would be futile, notations to 
that effect should be made in the claims 
folder.

4.  After completion of the above, schedule 
the Veteran for an orthopedic examination, by 
an appropriate specialist, to determine the 
nature, extent and severity of his service-
connected chronic right cervicothoracic 
paraspinal muscle strain, status-post upper 
back strain.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the examination, 
and the examiner's report should so indicate.  

The orthopedic examiner is to assess the 
nature and severity of the Veteran's spine 
disability in accordance with the latest AMIE 
worksheet for rating disabilities of the 
spine.  All indicated tests and studies, to 
include range of motion and X-rays, should be 
undertaken.  The examiner should assess the 
Veteran's disability as severe, moderately 
severe, moderate, or slight, as applicable.  
The rationale for any opinions and all 
clinical findings should be given in detail.  
If it is not possible to provide an opinion 
without resulting to mere speculation, the 
examiner should state the reason(s) why.

5.  Following completion of the above 
development, the AOJ should readjudicate the 
issues of entitlement to service connection 
for an anxiety disorder and any other mental 
health disability that could reasonably be 
encompassed by the claimant's description of 
the claim, reported symptoms, and the other 
information of record.  Clemons, 23 Vet. App. 
1, 5 (2009); and entitlement to a rating in 
excess of 10 percent for a chronic right 
cervicothoracic paraspinal muscle strain, 
status-post upper back strain.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


